DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the distal tip end is offset from the proximal tip end relative to the first direction by between 10 to 50% of the tip length” in lines 6-8. It is at most unclear to the Examiner what value the Applicant is attempting to claim. For example, it appears Applicant is attempting to claim an angle of curvature. However, as currently recited, it is unclear what the relationship is between the distal tip end, the proximal tip end, the tip length and the percentage being claimed relative to the rest of the guide wire device. Appropriate correction is required. 
Claim 15 recites “an energy delivery tip core formed by a distal tip of an electrically conductive core of the guide wire” and then later recites “the core”. It is unclear if “the core” is referring to the energy delivery tip core or the electrically conductive core of the guide wire. The antecedent basis for this limitation in the claim is unclear. Claims 16-17 are similarly rejected. 
Claim 18 recites the limitation " the energy delivery tip core" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation " the core" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Accordingly, claims 2-29 are rejected due to their dependency on claim 1. Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “26” has been used to designate both “one contact point” (see specification, [0111] describing Figure 3) and “distal core portion” (see specification, [0113], [0114]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Besser et al., (hereinafter ‘Besser’, U.S. PGPub. No. 2014/0163550) in view of Organ et al., (hereinafter ‘Organ’, U.S. PGPub. No. 2014/0052109).
Regarding claim 1, Besser (Figs. 1-4 and 8) discloses an energy delivery guide wire (elongate shaft 4) including a guidewire proximal portion (proximal portion 8), a guide wire distal portion (distal portion 10) and an energy delivery tip extending from the distal portion ([0042], one or more ablation electrodes 40 may be located on the distal-most segment 50 of the distal portion 10; see Fig. 8 for coil 72, coil tip 74 which may serve as an ablation electrode, [0053]); the energy delivery tip having a tip length, a proximal tip end and a distal tip end (Fig. 8); at least the guide wire distal portion extending in a first direction in an unbiased condition (see proximal-most segment 48 of the distal portion 10; as broadly claimed, the guide wire distal portion is illustrated in the neutral position); the energy delivery tip extending in a second direction different from the first direction (see distal-most segment 50 of the distal portion 10 in Figs. 3-4; also see Fig. 8 for coil tip 74); wherein the distal tip end is offset from the proximal tip end relative to the first direction (see Fig. 8; [0041]).
Although Besser discloses wherein the distal tip end is offset from the proximal tip end relative to the first direction and that the offset may vary ([0046], stiffening member 62), Besser is silent regarding by between 10 to 50% of the tip length.
However, in the same field of endeavor, Organ (Figs. 1-4) teaches a similar probe capable of providing continuous or pulsed ablative radiofrequency energy to a targeted tissue ([0055]). Organ teaches, “the insulated tightly wound stainless steel coil of the tubular catheter body serves as a conductive pathway to the uninsulated catheter distal end which acts as an electrode” ([0054]-[0055], coil 3 in Fig. 1). The distal end portion (1) includes at least one compressible segment (14C in Fig. 2) wherein the distal tip end (of coil 3) may be offset from the proximal tip end (of coil 3) relative to the first direction of the distal portion (1). Organ teaches various degrees of offset (Figs. 4A-4E, angles a-e) may be provided such that the curvature of the distal end portion in the flexed state can be made to conform to a specified shape optimal for a desired use ([0038]), thereby increasing accuracy, control and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the offset as taught by Besser such that the distal tip end is offset from the 10proximal tip end relative to the first direction by any desirable percentage, including between 10 to 50% of the tip length, as taught by Organ in order to conform to a specified shape optimal for a desired use ([0038]), thereby increasing accuracy, control and safety. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, Besser in view of Organ teach all of the limitations of the energy delivery guide wire according to claim 1. In view of the prior modification of Besser in view of Organ, Organ teaches wherein the distal tip end is offset from the proximal tip end relative to the first direction by between 20 to 50% of the tip length. See rejection of claim 1 above for obviousness rationale. 
Regarding claim 3, Besser in view of Organ teach all of the limitations of the energy delivery guide wire according to claim 1. In view of the prior modification of Besser in view of Organ, Organ teaches wherein the distal tip end is offset from the proximal tip end relative to the first direction by substantially 20% of the tip length. See rejection of claim 1 above for obviousness rationale.
Regarding claim 4, Besser in view of Organ teach all of the limitations of the energy delivery guide wire according to claim 1. Besser (Figs. 1-4 and 8) discloses wherein the guide wire distal portion (distal portion 10) has a straight unbiased configuration ([0041], “the proximal-most segment 48 and the distal-most segment 50 are depicted as generally straight”). 
Regarding claim 5, Besser in view of Organ teach all of the limitations of the energy delivery guide wire according to claim 1. Besser (Figs. 1-4 and 8) discloses wherein the guide wire distal portion (distal portion 10) has a curved unbiased configuration ([0041], “the intermediate segment 52 is depicted as comprising a curved section of the elongate shaft 4”, see curved section 68 when device is in the neutral position in Figs. 3-4; also see Fig. 8). Besser fails to explicitly disclose the first direction is determined on the basis of a tangent to the curvature of the distal portion.
However in view of the prior modification of Besser in view of Organ, Organ teaches the distal tip end (of coil 3) may be offset from the proximal tip end (of coil 3) relative to the first direction of the distal portion (1). Organ teaches various degrees of offset (Figs. 4A-4E, angles a-e) may be provided such that the curvature of the distal end portion in the flexed state can be made to conform to a specified shape optimal for a desired use ([0038]), thereby increasing accuracy, control and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the offset as taught by Besser such that the first direction is determined on the basis of a tangent to the curvature of the distal portion, as taught by Organ in order to conform to a specified shape optimal for a desired use ([0038]), thereby increasing accuracy, control and safety. 
Regarding claim 6, Besser in view of Organ teach all of the limitations of the energy delivery guide wire according to claim 1. Besser (Figs. 1-4 and 8) discloses wherein the energy delivery tip (coil 72, coil tip 74) has a straight unbiased configuration ([0041], “the proximal-most segment 48 and the distal-most segment 50 are depicted as generally straight while the intermediate segment 52 is depicted as comprising a curved section of the elongate shaft 4”; as broadly claimed, coil 72, coil tip 74 have a straight unbiased configuration). 
Regarding claim 18, Besser in view of Organ teach all of the limitations of the energy delivery guide wire according to claim 1. Besser (Figs. 1-4 and 8) discloses wherein the energy delivery tip core is covered by a wire coil (see ‘core’ of coil tip 74 covered by wire coil 72 in Fig. 8). 
Regarding claim 19, Besser in view of Organ teach all of the limitations of the energy delivery guide wire according to claim 1. Besser (Figs. 1-4 and 8) discloses wherein the wire coil (72 in Fig. 8) is electrically and/or heat conductive ([0053]).
Regarding claim 20, Besser in view of Organ teach all of the limitations of the energy delivery guide wire according to claim 1. Besser (Figs. 1-4 and 8) discloses wherein at least the core at the energy delivery tip is formed as a single elongate element  (see ‘core’ of coil tip 74, coil 72 in Fig. 8). 
Regarding claim 21, Besser in view of Organ teach all of the limitations of the energy delivery guide wire according to claim 1. Besser (Figs. 1-4 and 8) discloses wherein a single energy delivery tip (coil 72, tip 74) extends from the guidewire distal portion (distal portion 10 in Fig. 8). 
Claims 1-13 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Falwell (hereinafter ‘Falwell’, U.S. Pat. 6,572,611) in view of Falwell. 
Regarding claim 1, Falwell (Figs. 10A-10B) discloses an energy delivery guide wire (electrode catheter 300) including a guidewire proximal portion (tubular catheter shaft 311), a guide wire distal portion (distal end portion 312) and an energy delivery tip extending from the distal portion (see distal tip 316, distal tip deflection region 360); the energy delivery tip having a tip length (col. 11, ll. 60-68, the distance between center 355 and tip 316 is approximately 1.8 cm), a proximal tip end and a distal tip end (see distal tip 316, distal tip deflection region 360); at least the guide wire distal portion extending in a first direction in an unbiased condition (see distal end portion 312 in the neutral, unbiased condition extending in a first direction); the energy delivery tip (316, 360) extending in a second direction different from the first direction (see Fig. 10A).
Although Falwell teaches wherein the distal tip end is offset from the proximal tip end relative to the first direction (see Fig. 10A), Falwell is silent regarding the offset is by between 10 to 50% of the tip length.
However Falwell further discloses “[i]t has been found by the present inventors that when distal deflection region 360 is pre-shaped to be partly deflected by an inner-curve angle, α, of between about 20 degrees and about 100 degrees, for example, 40-60 degrees, regions 360 and 362 assume a final configuration (upon deflection), as shown in FIG. 10B, which is suitable for mapping and/or ablating tissue in the vicinity of the tricuspid annulus as described above” (col. 11, ll. 46-52). Further “the choice of angle α may depend on the material used to form shaft 313, the distance between transition point 315 and the proximal end of electrode configuration 340 (indicated by numeral 356), the distance between the center of region 360 (indicated by numeral 355) and distal tip 316, and/or the length of electrode configuration 340” (col. 11, ll. 54-60). In one example, “an angle of 40-60 degrees has been found suitable for a distal end portion 312 made from the Pebax material described above, wherein the distance between transition 315 and proximal electrode 356 is approximately 3.5 cm, the distance between center 355 and tip 316 is approximately 1.8 cm, and the length of electrode configuration 340 is approximately 2.8 cm” (col. 11, ll. 60-68). It is well known in the art (as can be seen in Falwell) to provide pre-shaped energy delivery tips having various angles of offset between the distal tip end and proximal tip end, including between 10 to 50% of the tip length, in order to minimize additional steering and provide an optimal configuration for mapping and/or ablating tissue as desired (col. 11, ll. 46-52), thereby increasing control, accuracy and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the guide wire as taught by Falwell to provide wherein the distal tip end is offset from the proximal tip end relative to the first direction, including by between 10 to 50% of the tip length, as taught by Falwell in order to minimize additional steering and provide an optimal configuration for mapping and/or ablating tissue as desired (col. 11, ll. 46-52), thereby increasing control, accuracy and safety. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, Falwell in view of Falwell teach all of the limitations of the energy delivery guide wire according to claim 1. In view of the prior modification of Falwell in view of Falwell, Falwell teaches wherein the distal tip end is offset from the proximal tip end relative to the first direction by between 20 to 50% of the tip length. See rejection of claim 1 above for obviousness rationale. 
Regarding claim 3, Falwell in view of Falwell teach all of the limitations of the energy delivery guide wire according to claim 1. In view of the prior modification of Falwell in view of Falwell, Falwell teaches wherein the distal tip end is offset from the proximal tip end relative to the first direction by substantially 20% of the tip length. See rejection of claim 1 above for obviousness rationale.
Regarding claim 4, Falwell (Figs. 10A-10B) discloses wherein the guide wire (300) distal portion has a straight unbiased configuration (as broadly claimed, distal end portion 312 including plurality of electrodes 314 has a straight unbiased configuration in the neutral position in Fig. 10A relative to angle α, see line from illustrated angle α along the central axis).
Regarding claim 5, Falwell (Figs. 10A-10B) discloses wherein the guide wire distal portion (distal end portion 312)  has a curved unbiased configuration (at pre-shaped region 360 in Fig. 10A).
 Falwell fails to explicitly disclose the first direction is determined on the basis of a tangent to the curvature of the distal portion.
However in view of the prior modification of Falwell in view of Falwell, Falwell teaches the distal tip end may be offset from the proximal tip end relative to the first direction of the distal portion. Further, Falwell teaches “the choice of angle α may depend on the material used to form shaft 313, the distance between transition point 315 and the proximal end of electrode configuration 340 (indicated by numeral 356), the distance between the center of region 360 (indicated by numeral 355) and distal tip 316, and/or the length of electrode configuration 340” (col. 11, ll. 54-60). As discussed above, it is well known in the art (as can be seen in Falwell) to provide pre-shaped energy delivery tips having various angles of offset in order to minimize additional steering and provide an optimal configuration for mapping and/or ablating tissue as desired (col. 11, ll. 46-52), thereby increasing control, accuracy and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the offset as taught by Falwell in view of Falwell such that the first direction is determined on the basis of a tangent to the curvature of the distal portion, as taught by Falwell in order to minimize additional steering and provide an optimal configuration for mapping and/or ablating tissue as desired (col. 11, ll. 46-52), thereby increasing control, accuracy and safety. 
Regarding claim 6, Falwell (Figs. 10A-10B) discloses wherein the energy delivery tip has a straight unbiased configuration (as broadly claimed, distal tip 316 has a straight unbiased configuration in the neutral position in Fig. 10A relative to angle α, see line from illustrated angle α along the central axis of the distal tip 316).
Regarding claim 7, Falwell (Figs. 10A-10B) discloses wherein the energy delivery tip (see distal tip 316, distal tip deflection region 360) has a curved unbiased configuration (at distal tip deflection region 360).
Falwell fails to explicitly disclose the second direction is determined on the basis of a tangent to the curvature of the energy delivery tip.
However in view of the prior modification of Falwell in view of Falwell, Falwell teaches the distal tip end may be offset from the proximal tip end relative to the first direction of the distal portion. Further, Falwell teaches “the choice of angle α may depend on the material used to form shaft 313, the distance between transition point 315 and the proximal end of electrode configuration 340 (indicated by numeral 356), the distance between the center of region 360 (indicated by numeral 355) and distal tip 316, and/or the length of electrode configuration 340” (col. 11, ll. 54-60). As discussed above, it is well known in the art (as can be seen in Falwell) to provide pre-shaped energy delivery tips having various angles of offset in order to minimize additional steering and provide an optimal configuration for mapping and/or ablating tissue as desired (col. 11, ll. 46-52), thereby increasing control, accuracy and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the offset as taught by Falwell in view of Falwell such that the second direction is determined on the basis of a tangent to the curvature of the energy delivery tip, as taught by Falwell in order to minimize additional steering and provide an optimal configuration for mapping and/or ablating tissue as desired (col. 11, ll. 46-52), thereby increasing control, accuracy and safety. 
Regarding claim 8, Falwell (Figs. 10A-10B) discloses wherein the curvature of the energy delivery tip (see distal tip 316, distal tip deflection region 360) is smooth (360 in Fig. 10A).
Regarding claim 9, Falwell (Figs. 10A-10B) discloses wherein the curvature (as region 360) of the energy delivery tip (see distal tip 316, distal tip deflection region 360) is of substantially constant radius (Fig. 10A). 
Regarding claim 10, Falwell (Figs. 10A-10B) discloses wherein the energy delivery tip has a length of between 5 and 20 millimetres (col. 11, ll. 60-67, distance between the center 355 and tip 316 is approximately 1.8 cm, i.e. 18 mm).
Regarding claim 11, Falwell (Figs. 10A-10B) discloses various parameters of the device may be provided, for example in one embodiment “the distance between center 355 and tip 316 is approximately 1.8 cm” (col. 11, ll. 64-65, i.e. about 18 mm).
Falwell however is silent regarding wherein the energy delivery tip has a length of between 8 and 12 millimetres. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to have modified the length such that the energy delivery tip has a length of between 8 and 12 millimetres, since such a modification would have involved a mere change in the size of a component and it appears Applicant has placed no criticality on the claimed length. A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).
 Regarding claim 12, Falwell (Figs. 10A-10B) discloses various parameters of the device may be provided, for example in one embodiment “the distance between center 355 and tip 316 is approximately 1.8 cm” (col. 11, ll. 64-65, i.e. about 18 mm). 
Falwell however is silent regarding wherein the energy delivery tip has a length of substantially 10 millimetres. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to have modified the length such that the energy delivery tip has a length of substantially 10 millimetres, since such a modification would have involved a mere change in the size of a component and it appears Applicant has placed no criticality on the claimed length. A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 13, Falwell (Figs. 10A-10B) discloses wherein the energy delivery tip (see distal tip 316, distal tip deflection region 360) is an electrically conductive element and heatable upon the application of electrical energy thereto (col. 10, ll. 51-52, tip 316 may include an  ablation electrode for ablating tissue in contact therewith). 
Regarding claim 22, Falwell in view of Falwell teach all of the limitations of the energy delivery guide wire according to claim 1, but are silent regarding wherein the energy delivery tip diameter is no more than about 0.6mm, optionally no more than 0.54mm. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to have modified the energy delivery tip diameter such that the energy delivery tip diameter is no more than about 0.6mm, optionally no more than 0.54mm, since such a modification would have involved a mere change in the size of a component and it appears Applicant has placed no criticality on the claimed length. A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 23, Falwell in view of Falwell teach all of the limitations of the energy delivery guide wire according to claim 1, but are silent regarding wherein the diameter of the guide wire is no more than about 0.6mm, optionally no more than 0.546mm. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to have modified the diameter of the guide wire such that the diameter of the guide wire is no more than about 0.6mm, optionally no more than 0.546mm, since such a modification would have involved a mere change in the size of a component and it appears Applicant has placed no criticality on the claimed length. A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 24, Falwell (Figs. 10A-10B) discloses wherein the energy delivery tip is curved in a single plane (see distal deflection region 360 in Fig. 10A). 
Regarding claim 25, Falwell (Figs. 10A-10B) discloses wherein the energy delivery tip is made of shapeable material (col. 11, ll. 45-50, “distal deflection region 360 is pre-shaped to be partly deflected by an inner-curve angle, α, of between about 20 degrees and about 100 degrees, for example, 40-60 degrees, regions 360 and 362 assume a final configuration (upon deflection), as shown in FIG. 10B”). 
Regarding claim 26, Falwell (Figs. 10A-10B) discloses wherein the energy delivery tip is configured to contact a vessel wall at at least two contact points (as broadly claimed, distal tip 316, distal tip deflection region 360 are capable of contacting a vessel at multiple points along the distal end portion 312; also see col. 10, ll. 11-17). 
Regarding claim 27, Falwell (Figs. 10A-10B) discloses wherein the energy delivery tip (distal tip 316, distal tip deflection region 360) is configured to contact a vessel wall at a first contact point being at the proximal tip end of the energy delivery tip and at a second contact point being at the distal tip end of the energy delivery tip (as broadly claimed, the entirety of the energy delivery distal tip 316 is capable of contacting a vessel wall, including the proximal tip end and distal tip end of the energy delivery tip 316, thereby constituting a first and second contact point). 
Regarding claim 28, Falwell (Figs. 10A-10B) discloses wherein the energy delivery tip (distal tip 316, distal tip deflection region 360) is cylinder shaped without any protruding elements (Figs. 10A-10B).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Besser in view of Organ as applied to claims 1-6 and 18-21 above, and further in view of Organ et al., (hereinafter ‘Organ ‘123’, U.S. PGPub. No. 2012/0089123). 
Regarding claim 14, Besser in view of Organ teach all of the limitations of the energy delivery guide wire according to claim 1. Although Besser (Figs. 1-4 and 8) teaches wherein the proximal and distal portions of the guide wire are provided without ablation electrodes, Besser in view of Organ are silent regarding wherein the proximal and distal portions of the guide wire are provided with an electrically insulating sheath.
However, in the same field of endeavor, Organ ‘123 (Figs. 1-4) teaches a similar guide wire wherein the proximal and distal portions of the guide wire are provided with an electrically insulating sheath (insulator 9, 18 in Figs. 2 and 4; [0065]). The electrically insulating sheath separates the electrodes, preventing electrical contact between the electrodes and avoiding the possibility of stray currents or a short circuit. Further, the electrically insulating sheath ensures the applied electrical energy is focused to a desired location, thereby preventing undesirable ablation and increasing safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the proximal and distal portions of the guide wire as taught by Besser in view of Organ to include an electrically insulating sheath as taught by Organ ‘123 in order to prevent electrical contact between the electrodes and avoid the possibility of stray currents or a short circuit, as well as ensures the applied electrical energy is focused to a desired location, thereby preventing undesirable ablation and increasing safety.
Regarding claim 15, Besser in view of Organ teach all of the limitations of the energy delivery guide wire according to claim 1. Besser (Fig. 8) further discloses wherein the energy delivery tip (coil 72, coil tip 74) includes an energy delivery tip core formed by a distal tip of an electrically conductive core of the guide wire (see ‘core’ of coil tip 74 in Fig. 8).
Although Besser further discloses, “coil tip 74 comprises a conductive material, and is configured to serve as an ablation electrode to deliver ablative treatment” ([0053]) and the core is illustrated forming the distal portion of the guide wire (Fig. 8), Besser in view of Organ are silent regarding the core forming the distal and proximal portions of the guide wire.
However, in the same field of endeavor, Organ ‘123 (Figs. 1-4) teaches a similar guide wire comprising an electrically conductive core forming the distal and proximal portions of the guide wire (stainless steel tube 11). The stainless steel tube (11) conducts electrical signals between the connector plug and the catheter distal end which acts as an electrode ([0056]), such that the conductive path may be safely provided to achieve the desired treatment (as best illustrated in Figs. 3 and 4; [0070]-[0072]), thereby increasing patient safety and control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the core as taught by Besser in view of Organ to form the distal and proximal portions of the guide wire as taught by Organ ‘123 in order to conduct electrical signals between the connector plug and the electrode ([0056]), such that the conductive path may safely be provided to achieve the desired treatment ([0070]-[0072]), thereby increasing patient safety and control.
Regarding claim 16, Besser in view of Organ and further in view of Organ ‘123 teach all of the limitations of the energy delivery guide wire according to claim 15. Besser further teaches wherein at least a portion of the core is tapered (see ‘core’ of coil tip 74 that tapers outward and distally into the coil tip 74 in Fig. 8).
Regarding claim 17, Besser in view of Organ and further in view of Organ ‘123 teach all of the limitations of the energy delivery guide wire according to claim 15. Besser further teaches wherein the core at the energy delivery tip has a substantially uniform diameter (see ‘core’ of coil tip 74 having a substantially uniform diameter in Fig. 8). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Falwell in view of Falwell as applied to claims 1-13 and 22-28 above, and further in view of Greep et al., (hereinafter 'Greep',  U.S. PGPub. No. 2003/0109864).
Regarding claim 29, Falwell in view of Falwell teach all of the limitations of the energy delivery guide wire according to claim 1, but are silent regarding wherein the energy delivery tip is non-stick with respect to charred blood.
However, in the same field of endeavor, Greep teaches an electrosurgical electrode or tip of an electrosurgical instrument that may be used to cut tissue and/or cauterize blood vessels of a patient during a surgical operation comprising a non-stick surface on the electrode or tip to reduce the accumulation of charred blood and/or tissue ([0011). By providing the non-stick coating and preventing the accumulation of eschar, the efficiency of the electrode or tip in cutting tissue and/or cauterizing blood vessels is increased ([0011]). Greep teaches, “[t]he minimization of eschar allows for a more efficient use of the electrode or tip by reducing damage to surrounding tissues that may have been otherwise caused by an accumulation of eschar during an electrosurgical procedure” ([0044]), thereby increasing safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the energy delivery guide wire as taught by Falwell in view of Falwell to include wherein the energy delivery tip is non-stick with respect to charred blood as taught by Greep. Doing so allows for a more efficient use of the electrode or tip by reducing damage to surrounding tissues that may have been otherwise caused by an accumulation of eschar during an electrosurgical procedure ([0044]), thereby increasing safety.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794